As filed with the Securities and Exchange Commission on November 26, 2007 Registration No. 333-134023 U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 5 TO FORM SB-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 NARROWSTEP INC. (Exact name of small business issuer in its charter) Delaware 7371 33-1010941 (State or other jurisdiction (Primary Standard Industrial (I.R.S. Employer of incorporation or organization) Classification Code Number) Identification no.) 116 Village Boulevard Princeton, NJ08540 (609) 951-2221 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) David C. McCourt Chairman, Interim Chief Executive Officer and Interim Chief Operating Officer Narrowstep Inc. 116 Village Boulevard Princeton, NJ08540 (609) 951-2221 (Name, address, including zip code, and telephone number, including area code, of agent for service) with copies to John D. Hogoboom, Esq. Lowenstein Sandler PC 65 Livingston Avenue Roseland, New Jersey 07068 (973) 597-2500 If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or reinvestment plans, check the following box: þ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration number of the earlier effective registration statement for the same offering. ¨ If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box. ¨ Approximate date of commencement of proposed sale to the public: From time to time after this Registration Statement becomes effective. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until this Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. The information contained in this prospectus is not complete and may be changed.The selling stockholders may not sell these securities until the post-effective amendment to this registration statement filed with the Securities and Exchange Commission is declared effective.This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. Subject to completion dated November , 2007 PROSPECTUS Narrowstep Inc. 25,349,994 Shares Common Stock, par value $0.000001 per share This prospectus relates to 25,349,994 shares of our common stock which may be sold by the selling stockholders named herein.12,333,330 of such shares were issued and outstanding on the date of this Prospectus.The remaining 13,016,664 shares are issuable upon the exercise of warrants and options held by the selling stockholders.We will not receive any of the proceeds from the sale of our common stock by the selling stockholders.We will receive the proceeds of any cash exercise of the warrants and options.We will pay the expenses of registering the shares sold by the selling stockholders, which we estimate to be approximately $500,000. Our common stock is quoted on the OTC Bulletin Board under the symbol “NRWS”.On November 19, 2007, the last quoted per share bid price of our common stock on the OTC Bulletin Board was $0.16. This investment involves a high degree of risk. You should not purchase shares of our common stock unless you understand the risks involved and can afford the loss of your entire investment. See “Risk Factors” beginning on page 3. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus is November XX, 2007. i TABLE OF CONTENTS Page Prospectus Summary 1 Risk Factors 3 Special Note Regarding Forward-Looking Statements 8 Use of Proceeds 9 Dividend Policy 9 Management’s Discussion and Analysis of Financial Condition and Results of Operation 9 Our Business. 17 Selling Stockholders 23 Management 26 Related Party Transactions. 32 Principal Stockholders 34 Description of Capital Stock. 36 Trading Market for Our Shares . 39 Where You Can Find More Information 40 Plan of Distribution 40 Legal Matters 42 Experts 42 Index to Consolidated Financial Statements 43 “Narrowstep,” “narrowstep.com,” “High.TV”, “Adserver,” “Narrowstep Player,” “PayGate,” “DownloadServer,” “TelvOS,” “nCoder,” “nCoder Pro” and the Narrowstep logo are trademarks of Narrowstep.All other trade names and trademarks referred to in this prospectus are the property of their respective owners. You should rely only on the information contained in this prospectus.We have not authorized anyone to provide you with different or additional information.We are not making an offer of these securities in any jurisdiction where the offer or sale is not permitted.You should not assume that the information contained in this prospectus is accurate as of any date other than the date on the front cover of this prospectus. ii PROSPECTUS SUMMARY This summary highlights key information contained elsewhere in this prospectus and does not contain all of the information you should consider in making your investment decision. You should read this summary together with the more detailed information, including our financial statements and the related notes, contained elsewhere in this prospectus. You should carefully consider, among other things, the matters discussed in “Risk Factors.” Our Business Narrowstep Inc. is a pioneer in the field of internet-based video content delivery.Our mission is to host a global marketplace where we, for our customers, distribute channels of video-based content and provide related services, over the internet.Our system, which we have termed the Television Operating System - TelvOS, enables comprehensive delivery of video content and television-like programming to mobile, wireless, internet, broadband and broadcast services.Our system provides a platform to enable owners and users of video content to reach specific audiences by “Narrowcasting” – targeting delivery of specific content to interested groups.We believe Narrowcasting provides new business opportunities for content providers to build commercial channels by creating a new model for delivering content.In addition to enabling delivery of content, the Narrowstep platform enables our clients to commercialize video-based content.This can be achieved through directed advertising, sponsorship, pay-per-view, subscription, microcharging and/or ecommerce. The Offering Common stock being offered by existing selling stockholders, including shares issuable upon the exercise of warrants and options 25,349,994 Common stock outstanding as of November 19, 2007 124,944,487 Our common stock is quoted on the OTC Bulletin Board under the symbol “NRWS”.On November 19, 2007, the last quoted per share bid price of our common stock on the OTC Bulletin Board was $0.16. Principal Executive Offices and Corporate Structure Narrowstep Inc. is a Delaware corporation whose principal executive offices are located at 116 Village Blvd, Princeton, New Jersey and our telephone number is 609-951-2221.Narrowstep Inc. was incorporated on May 9, 2002 and is the parent corporation of three wholly-owned subsidiaries: Narrowstep Ltd., the operating company for the provision of Narrowcasting, which was incorporated on April 9, 2002 under the laws of England and Wales; Sportshows Television Ltd., which produces video programs and other video based content, was incorporated on March 1, 1994 under the laws of England and Wales; and High Television Ltd., a corporation incorporated under the laws of England and Wales on July 18, 2002, to protect certain intellectual property rights to our internet channel High.TV. Unless the context otherwise requires, the terms “we,” “our” or “us” as used herein refer to Narrowstep Inc. and its subsidiaries. 1 Summary Consolidated Financial Information The following summary consolidated financial data should be read in conjunction with our Consolidated Financial Statements and Notes thereto and “Management's Discussion and Analysis of Financial Condition and Results of Operations,” included elsewhere in this prospectus.The summary consolidated financial data for six month ended August 31, 2007 are derived from our unaudited consolidated financial statements included elsewhere in this prospectus while our year ended February 28, 2007 and February 28, 2006 are derived from our audited Consolidated Financial Statements included in the index section of this prospectus.Our Consolidated Financial Statements for the years ended February 28, 2007 and at February 28, 2006 were audited by Rothstein Kass & Company, our independent registered public accounting firm. NARROWSTEP INC. AND SUBSIDIARIES SELECTED FINANCIAL DATA Consolidated Statement of Operation Data Unaudited Audited Six month ended August 31, Year Ended February 28, 2007 2006 2007 2006 $ Total revenue 2,876,650 2,712,890 6,008,835 2,706,262 Operating Loss (7,387,539 ) (2,541,813 ) (7,169,943 ) (4,268,987 ) Net Loss (8,182,401 ) (2,455,392 ) (7,061,474 ) (4,289,777 ) Comprehensive Loss (8,145,966 ) (2,412,409 ) (6,987,339 ) (4,326,446 ) Net Loss per Common Share - Basic and Diluted (0.14 ) (0.05 ) (0.16 ) (0.13 ) Weighted-Average Number of Shares Outstanding, Basic and Diluted 56,603,692 45,192,724 45,240,652 32,190,594 Consolidated Balance Sheet Data Unaudited August 31, 2007 February 28, 2007 February 28, 2006 $ $ $ Cash and cash equivalents 10,170,561 466,870 2,232,854 Short-term investments - - 2,500,000 Property and equipment, net 2,677,606 1,234,557 289,148 Goodwill - - 1,157,581 Other 1,877,239 1,885,051 813,275 Total Assets 14,725,406 3,586,478 6,992,858 Total Liabilities 2,281,229 2,546,403 1,207,761 Total Stockholders' Equity 12,444,177 1,040,075 5,785,097 Total Liabilities and Stockholders' Equity 14,725,406 3,586,478 6,992,858 2 Risk Factors The risks and uncertainties described below are not the only ones we face.Additional risks and uncertainties not presently known to us or that we currently deem immaterial may also affect our business. Risks Relating to Our Business We have a brief operating history which makes it difficult to evaluate our business and predict our success. Narrowstep Inc. was incorporated as a start-up business on May 9, 2002. As a result, we have a brief operating history upon which to evaluate our business and prospects. Our historical results of operations are limited, so they may not give an accurate indication of our future results of operations or prospects. We are in an early stage of operations and we face risks and uncertainties relating to our ability to successfully implement our business strategy. Our prospects must be considered in light of these risks and the expenses and difficulties frequently encountered in new and rapidly evolving businesses, such as internet-based video content. These difficulties can include: · commercializing new technology; · educating the market; · finding early adopters; · getting large customers to try the product; · increasing system capacity; · developing and enhancing software products with limited resources; · hiring and maintaining key employees with the correct skills; · the time and effort needed to market the company and products; · building infrastructure to support future growth; · setting up and working effective channels of distribution; and · capital raising to fund operations through to breakeven. We may not be successful in meeting the challenges we face. If we are unable to do so, our business will not be successful and the value of our common stock will decline. We have a history of losses, are not currently profitable and anticipate future losses. Our operating expenses have exceeded our revenues in each quarter since inception.We had an accumulated deficit of approximately $19.6 million as of February 28, 2007 and $12.5 million as of February 28, 2006. Although our revenues have grown significantly since 2002, this growth may not be sustainable or indicative of future results of operations. We intend to continue to invest in internal expansion, infrastructure, strategic acquisitions, integration of any acquired companies into our existing operations, and our sales and marketing efforts. We cannot be certain when we will operate profitably, if ever. If we fail to maintain an effective system of internal controls, we may not be able to accurately report our financial results or prevent fraud.As a result, current and potential stockholders could lose confidence in our financial reporting, which would harm our business and the price of our stock. Effective internal controls are necessary for us to provide reliable financial reports and effectively prevent fraud. If we cannot provide reliable financial reports or prevent fraud, our business and operating results could be harmed. On May 24, 2007, in connection with its audit of our consolidated financial statements for the year ended February 28, 2007, Rothstein, Kass & Company, P.C., our independent registered public accounting firm, informed us and our audit committee of certain deficiencies in our internal controls over financial reporting that they considered to be material and non-material weaknesses. The material weaknesses were as follows: · We did not record the stock-based compensation expense on certain stock options, issued to one of our directors, on a timely basis. As a result of this, our third quarter interim financial statements were misstated. 3 The non-material weaknesses were as follows: · We did not record a sufficient allowance for bad debts related to a customer’s accounts receivable balance that was in question. · We were recording invoices billed to certain customers in such a manner that the result was to recognize revenues on a cash basis, which is not in accordance with accounting principals generally accepted in the United States. Inferior internal controls could harm our operating results or cause us to fail to meet our reporting obligations and could also cause our current and potential stockholders to lose confidence in our reported financial information, which could have a negative effect on the price of our stock. We will need to obtain additional capital in the future and if we are unable to do so on acceptable terms, or at the appropriate time, we may not be able to continue to develop and market our products and services, or even to continue as a going concern. We do not currently generate revenues sufficient to operate our business and do not believe we will do so in the foreseeable future. As a result, we must rely on our ability to raise capital from outside sources in order to continue operations in the long term. We will seek to raise additional capital through various financing alternatives, including equity or possibly debt financings or corporate partnering arrangements. However, we may not be able to raise additional needed capital on terms that are acceptable to us, or at all. If we do not receive an adequate amount of additional financing in the future, we may not have sufficient funds to further develop and market our products and services, or even to continue as a going concern. We have received an opinion from our independent registered public accounting firm expressing doubt regarding our ability to continue as a going concern. Our independent registered public accounting firm noted in their report accompanying our consolidated financial statements for the fiscal year ended February 28, 2007 that we have reported significant losses from operations and require additional financing to fund future operations and stated that those conditions raised substantial doubt about our ability to continue as a going concern.We cannot assure you that our plans to address these matters will be successful.This doubt about our ability to continue as a going concern could adversely affect our ability to obtain additional financing at favorable terms, if at all, as such an opinion may cause investors to lose faith in our long-term prospects. If we cannot successfully continue as a going concern, our stockholders may lose their entire investment in us. If the internet-based video content market does not grow, we will not be successful. The market for our products and services is new and rapidly evolving. As a company in the internet-based video content delivery field, our business model is based on an expectation that demand for internet-based video content will increase significantly and compete with more traditional methods of television broadcasting. There can be no assurance that there is a substantial market for the services we offer. If this market does not grow, we will not be able to achieve meaningful revenues and our business will fail. If high-speed internet access with video viewing capability is not successfully adopted globally, there will be little demand for our products and services. The success of our business is dependent upon extensive use of the internet. The video content we deliver is best viewed over a high-speed internet connection.We believe increased internet use may depend on the availability of greater bandwidth or data transmission speeds or on other technological improvements, and we are largely dependent on third party companies to provide or facilitate these improvements. If networks cannot offer high-speed services because of congestion or other reasons, or if high-speed internet access fails to gain wide market acceptance, we believe there will be little demand for our products and services and our revenues may be insufficient to achieve and maintain profitability. The deployment of corporate firewalls may also restrict the growth and availability of streaming media services and adversely affect our business model by limiting access to the content broadcast through our service.Changes in content delivery methods and emergence of new internet access devices such as TV set-top boxes could dramatically change the market forstreaming media products and services if new delivery methods or devices do not use streaming media or if they provide a more efficient method for transferring data than streaming media. We face substantial competition and if we are unable to compete effectively, the demand for, or the prices of, our products and services may decline. We face numerous competitors both in the internet-based distribution market, and in the more traditional broadcasting arena. Many of these companies have substantially longer operating histories, significantly greater financial, marketing, manufacturing and technical expertise, and greater resources and name recognition than we do. If we fail to attain commercial acceptance of our products and services and to be competitive with these companies, we may not ever generate meaningful revenues. In addition, new companies may emerge at any time with products or services that are superior, or that the marketplace perceives are superior, to ours. There are relatively few barriers preventing companies from competing with us. We do not own any patented technology that precludes or inhibits others from entering our market. We may not be able to compete effectively with any potential future competitors and the demand for, and prices of, our products and services may decline. 4 If we are unable to continue development of one or more of our products, our entire business strategy may be unsuccessful. Our overall business strategy is dependent upon providing effective solutions to our customers.We are continuing the development and improvement of the products and services we believe will be necessary for our future growth.We anticipate that enhancements to our existing products will continue to take the majority of the time of our Chief Technology Officer and support from a number of developers on an ongoing basis.Development of any product, however, can be more expensive and time-consuming than originally planned, and face unexpected delays or problems. Any delays in development could cause significant additional expense, result in operating losses and lost corporate opportunities, and create significant marketing opportunities for our competition. Because we are continuing to develop and improve a number of products, all of which are integral to our complete solution, the possibility of a problem is much greater than if we were developing only one product. Problems or delays in the continued development and deployment of any of our products could defeat our business strategy and substantially harm our prospects for future revenues. If audio-video player software is not readily available, our products will not gain acceptance. To view our products, a viewer must have an audio-video player such as Microsoft Media Player. If free distribution of player software does not continue or player software becomes less accessible, the potential market for our products and services will not grow, which in turn would have an adverse effect on our revenues and ability to achieve and maintain profitability. If we lose one or more of our major clients our revenues will decline substantially. For the fiscal year ended February 28, 2007, our four largest clients accounted for approximately 23% of our revenue.For the fiscal year ended February 28, 2006, our four largest clients accounted for approximately 44% of our revenue. If we lose one or more of these clients, our revenues will decline substantially. If we are unable to obtain and maintain sufficient bandwidth from third party providers, our business will suffer. We depend on network operators such as Teleglobe and Interoute to distribute video over the internet.These network operators may choose to compete with us, to enter into relationships with competitors, to change the terms on which they distribute our channels, including to increase their prices, or not to do business with us because of our size and lack of operating history. If we are unable to obtain sufficient bandwidth on terms acceptable to us, the scalability and reliability of our system would be adversely affected. If content owners do not adopt internet-based delivery as a means for distributing their content, we may not be able to generate significant revenues. The success of our business model is highly dependent on video content being available for distribution over the internet. Content owners may choose not to make their content available over the internet. If sufficient content is not available we may not generate sufficient revenues and our business may fail. If we lose the services of our interim chief executive officer our business may suffer. We are heavily dependent upon the continued services of David McCourt, Interim Chief Executive Officer. The loss of his services could seriously impede our success. We do not carry life insurance on the life of our CEO. In the event that our CEO becomes unavailable for any reason, our business may suffer. As a start-up business, we may be unable to attract and retain the qualified technical, sales and support staff necessary for our growth. Our ability to continue to develop and market our products and services is dependent upon our ability to identify, recruit, retain and motivate qualified personnel. As a start-up business, salaries for our employees are significantly below those of competitors in our industry and most of our existing employees are stockholders or are otherwise incentivized with periodic option grants. The low salaries and lack of assurance of our ability to secure additional funding may affect our efforts to recruit and retain additional personnel necessary to meet our growth targets. In addition, if we continue to issue additional equity in order to finance the business, future stock option grants may be less attractive to potential new hires and may not provide adequate motivation for existing personnel. If we are unable to hire and retain sufficient additional in-house personnel, we will be unable to complete development of our products and services, and our business will suffer. 5 If we are unable to protect our intellectual property or if our intellectual property is found to infringe another’s intellectual property, we may be unable to generate revenues based on our products. None of our intellectual property is covered by patents.We currently rely on a combination of trade secret, nondisclosure and other contractual agreements, as well as existing copyright and trademark laws to protect our confidential and proprietary information, but this may not be sufficient to prevent third parties from infringing upon or designing around our intellectual property to develop a competing product. We cannot be sure that our technology will not infringe any third party's intellectual property. In the event that a third party either infringes upon our intellectual property or makes a claim that our products infringe upon its proprietary rights, we may not have sufficient financial or other resources to enforce our rights or to successfully defend against any claim. Any infringement of or by our intellectual property could restrict our ability to generate revenues from our products. System failures and/or security risks may impair our operations. The core of our network infrastructure could be vulnerable to unforeseen computer problems. We may experience interruptions in service in the future as a result of the accidental or intentional actions of internet users, current and former employees or others. These risks are heightened by our reliance on a small number of network providers.Unknown security risks may result in liability to Narrowstep and also may deter new clients from using our products and services. The security measures we implement may still be circumvented in the future, which could impair our operations and have a material adverse effect on our business. As a third-party distributor of proprietary video content, we are vulnerable to claims of breach of content rights which may harm our business. As a third-party deliverer of proprietary video content, we rely on our clients to have the appropriate rights to use and distribute this content. If the rights of the content owners are contravened, knowingly or otherwise, or if a content owner claims their rights are contravened, we could be subject to substantial lawsuits which could be time-consuming and costly to defend and our reputation may be harmed for having delivered the content. Risks related to conducting business outside of the United States may adversely impact our business. We market and sell our products and services in Europe, Asia, and the United States. As a result, we are subject to the normal risks of doing business abroad. Risks include unexpected changes in regulatory requirements, export and import restrictions, difficulties in staffing and managing foreign operations, longer payment cycles, problems in collecting accounts receivable, potential adverse tax consequences, exchange rate fluctuations, increased risks of piracy, limits on our ability to enforce our intellectual property rights, discontinuity of our infrastructures, subsidized competition from local nationalized providers and other legal and political risks. Such limitations and interruptions could have a material adverse effect on our business. Additional equity financing will dilute the ownership interest of our existing stockholders. On August 8, 2007, we closed a private financing with a number of accredited investors for the sale of common stock and warrants for a total purchase price of $10,510,000. Pursuant to the financing we sold a total of 42,040,000 shares of common stock at a purchase price of $0.25 per share. We also issued warrants to purchase an aggregate of 21,020,000 shares of common stock at an exercise price of $0.50 per share, subject to adjustment.The warrants are exercisable at any time on or prior to August 8, 2012.The warrants contain customary anti-dilution provisions in the event of any stock split, reverse stock split, reclassification or recapitalization of the Company.In addition, the exercise price and the number of shares issuable upon the exercise of the warrants are subject to adjustment on a full-ratchet basis in the event that we issue or are deemed to have issued shares of common stock at an effective purchase price of less than $0.50 per share, subject to certain exceptions.In the financing, we issued to the placement agents warrants to purchase an aggregate of 1,706,400 shares of common stock.Those warrants have the same terms as the warrants issued in the financing, except that the warrants issued to the placement agents have a cashless exercise right.In connection with this financing, the Company’s $7,110,000 in outstanding mandatorily 12% convertible notes were automatically converted into an aggregate of 35,392,003 shares of common stock at a conversion price of $0.225 per share.These transactions resulted in substantial dilution of the ownership interest of our existing stockholders. 6 We will need to raise additional capital in the future to continue the development and marketing of our products and services. We anticipate that we may raise capital in the future by selling additional equity or financial instruments which are exchangeable or convertible into equity. Any future equity or equity-related financings will dilute the ownership interest of our existing stockholders. Because our assets are located primarily in the United Kingdom, it may be difficult to proceed with an action, or to enforce a judgment, against us. Our offices and assets are located primarily in the United Kingdom. As a result, it may be difficult for stockholders located in the United States to pursue an action, or enforce a judgment against us, in the event of any litigation. Risks Related to Investing in Shares If there is no active trading market for our stock, you may be unable to sell the shares. There can be no assurance that an active trading market for our shares will ever develop in the United States, or elsewhere. In the event that no active trading market for the shares develops, it will be extremely difficult for stockholders to dispose of the shares. In the event an active trading market develops, there can be no assurance that the market will be strong enough to absorb all of the shares which may be offered for sale by the stockholders. Our stock price is highly volatile and can fluctuate in response to many factors, some of which are beyond our control. The trading price of our shares is highly volatile and could be subject to wide fluctuations in response to factors such as actual or anticipated variations in quarterly operating results, announcements of technological innovations, new sales forecasts, or new products and services by us or our competitors, changes in financial estimates by securities analysts, conditions or trends in internet markets, changes in the market valuations of other business service providers providing similar services or products, announcements by us or our competitors of significant acquisitions, strategic partnerships, joint ventures, capital commitments, additions or departures of key personnel, sales of shares and other events or factors, many of which are beyond our control. Consequently, future announcements concerning us or our competitors, litigation, or public concerns as to the commercial value of one or more of our products or services may cause the market price of our shares to fluctuate substantially for reasons which may be unrelated to operating results. These fluctuations, as well as general economic, political and market conditions, may have a material adverse effect on the market price of our shares. In addition, because our common stock is quoted on the OTC Bulletin Board, price quotations will reflect inter-dealer prices, without retail mark-up, mark-down or commissions, and may not represent actual transactions. In addition, the stock market in general has experienced extreme price and volume fluctuations that have often been unrelated or disproportionate to the operating performance of many companies. These broad market factors may materially adversely affect the market price of the shares, regardless of our operating performance. Our obligation to register shares of our common stock for resale may adversely affect the price of our stock. In addition to the shares covered hereby, we are obligated to register for resale 69,497,545 shares of common stock for various selling stockholders.The ability of these selling stockholders to sell their shares on the open market or the perception that such sales may take place in the future may adversely impact the price of our stock.In addition, if we fail to register these shares or, in certain cases, fail to maintain the effectiveness of such registration, we could be subject to substantial monetary penalties. Because we have a limited offering qualification in California, sales of the shares are limited in California. The offering of our shares in California was approved on the basis of a limited offering qualification where offers/sales can only be made to proposed California investors based on their meeting certain suitability standards.The California Department of Corporations refers to and specified this standard as a “super suitability” standard, which requires any California investor in our common stock to have not less than (i) $250,000 in liquid net worth (a net worth exclusive of home, home furnishings and automobile) plus $65,000 gross annual income, (ii) $500,000 in liquid net worth, (iii) $1,000,000 in net worth (inclusive), or (iv) $200,000 gross annual income. Because the offering was approved in California on the basis of a limited offering qualification, we were not required to demonstrate compliance with some of the merit regulations of the California Department of Corporations as found in Title 10, California Code of Regulations, Rule 260.140 et seq.In addition, the exemptions for secondary trading in California available under California Corporations Code Section 25104(h) will not be available, although there may be other exemptions to cover private sales in California of a bona fide owner of our common stock for his own account without advertising and without being effected by or through a broker dealer in a public offering.These restrictions will make it more difficult to sell our shares in California. 7 Certain provisions of our charter and by-laws could discourage potential acquisition proposals or a change in control. Certain provisions of our Certificate of Incorporation, By-Laws and Delaware law could discourage, delay or prevent a change in control of our company or an acquisition of our company at a price which many stockholders may find attractive. The existence of these provisions could limit the price that investors might be willing to pay in the future for shares of our common stock.Our Board of Directors, without further stockholder approval, may issue preferred stock with voting, conversion and other rights and preferences that could adversely affect the voting power or other rights of the holders of common stock. SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This prospectus contains forward-looking statements including, without limitation, in the discussions under the captions “Our Business,” “Risk Factors,” “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” and elsewhere in this prospectus. Any and all statements contained in this prospectus that are not statements of historical fact may be deemed forward-looking statements. Terms such as may, might, would, should, could, project, estimate, pro forma, predict, potential, strategy, anticipate, attempt, develop, plan, help, believe, continue, intend, expect, future, and similar terms and terms of similar import (including the negative of any of the foregoing) may be intended to identify forward-looking statements. However, not all forward-looking statements may contain one or more of these identifying terms. Forward-looking statements in this prospectus may include, without limitation, statements regarding (i) a projection of revenues, income (including income/loss), earnings (including earnings/loss) per share, capital expenditures, dividends, capital structure, or other financial items, (ii) the plans and objectives of management for future operations, including plans or objectives relating to our products or services, (iii) our future financial performance, including any such statement contained in a discussion and analysis of financial condition by management or in the results of operations included pursuant to the rules and regulations of the Securities and Exchange Commission, and (iv) the assumptions underlying or relating to any statement described in subparagraphs (i), (ii), or (iii). The forward-looking statements are not meant to predict or guarantee actual results, performance, events, or circumstances and may not be realized because they are based upon our current projections, plans, objectives, beliefs, expectations, estimates, and assumptions and are subject to a number of risks and uncertainties and other influences, many of which we have no control over. Actual results and the timing of certain events and circumstances may differ materially from those described by the forward-looking statements as a result of these risks and uncertainties. Factors that may influence or contribute to the inaccuracy of the forward-looking statements or cause actual results to differ materially from expected or desired results may include, without limitation, our inability to successfully market our products and services, the inability to obtain adequate financing, insufficient cash flows and resulting illiquidity, dependence upon significant customers, inability to expand our business, government regulations, increased competition, changing customer preferences, stock illiquidity, failure to implement our business plans or strategies, and ineffectiveness of our marketing program and our acquisition opportunities.A description of some of the risks and uncertainties that could cause our actual results to differ materially from those described by the forward-looking statements in this prospectus appears under the caption “Risk Factors” and elsewhere in this prospectus. Because of the risks and uncertainties related to these factors and the forward-looking statements, readers of this prospectus are cautioned not to place undue reliance on the forward-looking statements.We disclaim any obligation to update these forward-looking statements or to announce publicly the results of any revisions to any of the forward-looking statements contained in this prospectus to reflect any new information or future events or circumstances or otherwise unless required to do so under applicable federal securities laws. Readers should read this prospectus and the following discussion and analysis in conjunction with the discussion under the caption “Risk Factors” in this prospectus, our financial statements and the related notes thereto in this prospectus, and other documents filed from time to time by Narrowstep with the Commission. USE OF PROCEEDS We will not receive any proceeds from the sale of the shares covered hereby by the selling stockholders.We will however receive the proceeds from the cash exercise of the warrants or options by the selling stockholders.If all of the warrants and options were exercised for cash, we would receive proceeds of approximately $31.0 million.We intend to use the proceeds from any cash warrant or option exercise for general corporate purposes.There can be no assurance that the warrants or options will be exercised or as to the timing of any such exercise. 8 DIVIDEND POLICY We have never declared or paid any cash dividends on our capital stock.We anticipate that we will retain any earnings to support operations and to finance the growth and development of our business.Therefore, we do not expect to pay cash dividends in the foreseeable future.Any future determination relating to our dividend policy will be made at the discretion of our board and will depend on a number of factors, including future earnings, capital requirements, financial conditions and future prospects and other factors the board may deem relevant. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATIONS You should read the following discussion and analysis in conjunction with the consolidated financial statements and the notes included elsewhere in this Registration Statement and the section “Risk Factors” in Item 1A, as well as other cautionary statements and risks described elsewhere in this Registration Statement, before deciding to purchase, sell or hold our common stock. Overview We provide our customers with technology that allows them to transmit video content over the internet to targeted audiences. Our services allow customers to format and manage content, create programming, transmit programming to specific audiences and create and manage subscription, pay-per-view and other revenue generation models. We also provide production services to customers; however, production services have declined as a percentage of total revenues as our core "narrowcasting" service grows in importance. We were incorporated as a Delaware corporation in May 2002. Our headquarters is in Princeton, New Jersey and we have offices in London and New York City.For the fiscal year ended February 28, 2007, approximately 80% of our total revenues were generated from customers in Europe, the Middle East and Africa, 13% was generated from customers in the United States and the remaining 7% was generated from customers in the Asia Pacific region.We expect our revenues from sources in the United States to continue to increase as a percentage of total revenues as we begin to focus more on revenue opportunities there. How We Generate Revenue We generate revenue primarily from fees we charge for the use of our technology and related services for narrowcasting and from the sale of production services. Revenues from our narrowcasting activities include fees paid for the establishment and maintenance of channels, encoding and uploading of content, as well as the management of channels on behalf of clients. The fee charged for the establishment of a channel depends on the level of service desired by the customer and typically ranges from $5,000 to $100,000. We also charge a monthly license fee which ranges from $1,000 to $30,000, depending upon the range of features and capabilities being licensed, which covers the use of the TelvOS system, cost of support, maintenance and upgrades. In addition, based on the customer’s contract, we may obtain additional revenues from content hosting (the storage of files on our network on a per gigabyte basis), content delivery (the cost of bandwidth, on a per gigabyte basis, to deliver the content to the end viewer), and, to a lesser extent, revenue sharing arrangements.These revenue sharing arrangements come from monthly or annual subscription fees charged to the viewer for the channel, pay per view events, and in some cases from advertising campaigns that we have provided for the content owner.The majority of our customers sign twelve month contracts which are the basis of our billing arrangements. Revenues for narrowcasting are recognized in our financial statements as follows:any consulting services or one-time setup fees for a customer channel are recognized once the work is completed and accepted by the customer.The monthly recurring revenue items are, the monthly license fee, the monthly usage of bandwidth, and the amount of storage at time of billing.We currently do not use any estimates for recording revenue.The revenue recognized during the month is based on a contractual rate or monthly fee which covers the month invoiced. Revenues from production services include fees paid for the production, filming, editing and encoding of programs. We charge our clients on a time and expense basis for these services, typically on a project-by-project basis, although occasionally under longer term agreements. Revenues for production services are recognized only when the project is completed and delivered to the customer. The Company may receive payments in advance for narrowcasting and production services.These payments are deferred and recognized only when the revenue is earned as described above. 9 73% of our revenues for the fiscal year ended February 28, 2007 came from narrowcasting and other services and 27% came from production services. 55% of our revenues for the fiscal year ended February 28, 2006 came from our narrowcasting activities and 45% came from production services. We expect that the proportion of our revenues generated by our narrowcasting business will continue to increase. Key Revenue Drivers Currently we have identified several key drivers that we believe significantly affect our revenue and operations and we are beginning to track these drivers.We expect to report these drivers in future filings once our systems infrastructure is able to accurately track and report the relevant data.Below is a description of the drivers we believe are important to track and monitor in order to gauge the success and/or indicate any problems occurring in the business. Average Monthly Recurring Revenue which is total monthly recurring revenue divided by the number of customers.We believe that an increase in our average monthly recurring revenue, which is the largest component in our monthly billing for narrowcasting, indicates that our customers are increasing their usage of our TelvOS capabilities. Average Bandwidth Usage which is the total bandwidth usage divided by the total number of customers.An increase in average bandwidth usage is an indicator of the popularity of our customer channels as a group. We expect that such an increase would have a positive effect on our related revenue streams, such as revenue sharing arrangements, which includes subscription or advertising. Average Storage which is the total amount of content stored divided by the total number of customers.We believe that an increase in average storage is an indicator of new and fresh content which can also drive traffic and affect related revenue streams. Results of Operations: Three and six months ended August 31, 2007 and 2006 NARROWSTEP INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Unaudited) Three Months Ended Six Months Ended August 31, 2007 August 31, 2006 August 31, 2007 August 31, 2006 $ Revenue Narrowcasting and other 1,143,955 1,041,980 2,559,115 1,878,493 Production services 141,902 526,387 317,535 834,397 Total revenue 1,285,857 1,568,367 2,876,650 2,712,890 Costs and Expenses Operating 1,361,524 711,085 2,587,315 1,133,303 Selling, general and administrative 3,449,202 1,900,687 6,094,826 3,581,250 Research & development 783,298 285,093 1,582,048 540,150 Total operating expenses 5,594,024 2,896,865 10,264,189 5,254,703 Operating Loss (4,308,167 ) (1,328,498 ) (7,387,539 ) (2,541,813 ) Interest income (expense), net (599,280 ) 41,166 (778,923 ) 85,265 Currency exchange income (loss) (14,036 ) 1,745 (15,939 ) 1,156 Net Loss (4,921,483 ) (1,285,587 ) (8,182,401 ) (2,455,392 ) Foreign currency translation adjustment 18,963 6,219 36,435 42,983 Comprehensive Loss (4,902,520 ) (1,279,368 ) (8,145,966 ) (2,412,409 ) Net Loss per Common Share - Basic and Diluted (0.07 ) (0.03 ) (0.14 ) (0.05 ) Weighted-Average Number of Shares Outstanding, Basic and Diluted 67,858,410 45,248,974 56,603,692 45,192,724 10 Consolidated revenues for the three months ended August 31, 2007 decreased by $282,510, or 18%, to $1,285,857 as compared to $1,568,367 for the three months ended August 31, 2006. Consolidated revenues for the six months ended August 31, 2007 increased by $163,760, or 6%, to $2,876,650 as compared to $2,712,890 for the six months ended August 31, 2006 as follows: Narrowcasting and other revenues for the three months ended August 31, 2007 increased by $101,975, or 10%, to $1,143,955 as compared to $1,041,980 for the three months ended August 31, 2006.Narrowcasting revenues for the six months ended August 31, 2007 increased by $680,622, or 36%, to $2,559,115 as compared to $1,878,493 for the six months ended August 31, 2006.The increase in narrowcasting revenues resulted primarily from a net increase in customers, partially offset by sales allowances and adjustments given in the quarter.Although narrowcasting revenues increased quarter to quarter, the rate of growth was less than in prior quarters as a result of smaller content providers churning for non-payment.Many of these content providers are simply undercapitalized.The Company is in the process of refocusing its sales and marketing efforts on larger, more profitable customers to whom the Company can sell a range of products and services and away from smaller content providers who have traditionally had lower margins and higher payment default rates.Management expects that this shift in strategic focus will accelerate the Company’s revenue growth. Production services revenues for the three months ended August 31, 2007 decreased by $384,485, or 73%, to $141,902 as compared to $526,387 for the three months ended August 31, 2006.Production services revenues for the six months ended August 31, 2007 decreased by $516,862, or 62%, to $317,535 as compared to $834,397 for the six months ended August 31, 2006.As previously disclosed, our strategic plan is to focus our resources on narrowscasting and to deemphasize production services as a revenue source of our business.Consistent with this plan, revenues from this segment continue to decline as we continue to fulfill current obligations and execute on our plan to exit this business segment. Geographical distribution of consolidated revenues: Six Months Ended August 31, 2007 August 31, 2006 Percent $ $ Change United States 431,647 320,645 35 % Europe, Middle-East and Africa 2,388,230 2,313,928 3 % Asia Pacific 38,559 59,866 -36 % Internet Sales 18,214 18,451 -1 % Total 2,876,650 2,712,890 6 % Consolidated costs and expenses for the three months ended August 31, 2007 increased by $2,697,159, or 93%, to $5,594,024 as compared to $2,896,865 for the three months ended August 31, 2006.Consolidated expenses for the six months ended August 31, 2007 increased by $5,009,486, or 95%, to $10,264,189 as compared to $5,254,703 for the six months ended August 31, 2006 as follows: Operating expenses includes the cost of bandwidth, direct labor, sub-contracted labor, consulting fees and depreciation.For the three months ended August 31, 2007 these costs were $1,361,524, a 91%, increase over the $711,085 reported in the three months ended August 31, 2006. Operating expenses for the six months ended August 31, 2007 were $2,587,315, a 128% increase over the $1,133,303 reported in the six months ended August 31, 2006.The increase resulted primarily from increased headcount to meet customer support needs in our narrowcasting business and to begin building out our internal Content Delivery Network (CDN) system.This increase was offset in part by a reduction in production expenses.We expect that operating expenses will continue at these higher levels for the near term as we anticipate that our CDN system will not be complete until approximately the fourth quarter of this fiscal year.However, we expect that these expenses will begin to decrease as a percentage of total revenues as we achieve more efficiency in delivering and supporting our service offerings. 11 Selling, general and administrative expenses includes employee compensation and related costs for personnel engaged in marketing, direct and reseller sales support functions, the executive team and back office help. For the three months ended August 31, 2007 these costs were $3,449,202, a 81% increase over the $1,900,687 reported for the three months ended August 31, 2006.SG&A for the six months ended August 31, 2007 costs were $6,094,826, a 70% increase over the $3,581,250 reported for the six months ended August 31, 2006.The increase is primarily due to increased headcount, primarily in direct sales, as we continue to build infrastructure to support a higher level of sales.The increase also resulted from higher stock compensation expense attributable to the employment agreement entered into with our interim CEO, under which he is paid only in restricted stock and performance units. Research & development expenses include employee compensation, stock options and depreciation and any related costs for personnel primarily focused on research and development efforts.For the three months ended August 31, 2007 these costs were $783,298, a 175% increase over the $285,093 reported for the three months ended August 31, 2006.R&D expenses for the six months ended August 31, 2007 were $1,582,048, a 193% increase over the $540,150 reported for the six months ended August 31, 2006. The increase in research and development expenses resulted primarily from increased headcount and increased third party expenses relating to the further development and enhancement of our TelvOS system.The increase also resulted from increased headcount to maintain the Company’s existing systems and to provide customized support for our growing customer base.However, we expect that these expenses will begin to decrease as a percentage of total revenues as we refocus our strategic direction on larger customers where customization expenses can be spread over a higher revenue base. Results of Operations:Fiscal Years Ended February 28, 2007 and 2006 Audited Year ended February 28, 2007 February 28, 2006 Inc (Dec) Percent $ $ $ Change Revenue Narrowcasting and other 4,369,117 1,499,633 2,869,484 191 % Production services 1,639,718 1,206,629 433,089 36 % Total Revenue 6,008,835 2,706,262 3,302,573 122 % Total Costs and Expenses Operating 2,655,395 1,804,879 850,516 47 % Selling, general and administrative 8,206,223 4,779,764 3,426,459 72 % Research & development 1,088,723 390,606 698,117 179 % Impairment charge on long-lived assets 1,228,437 - 1,228,437 0 % Total Operating expenses 13,178,778 6,975,249 6,203,529 89 % Operating Loss (7,169,943 ) (4,268,987 ) (2,900,956 ) 40 % Other income (expense), net 118,814 (14,641 ) 133,455 912 % Currency exchange loss (10,345 ) (6,149 ) 4,196 68 % Net Loss (7,061,474 ) (4,289,777 ) 2,771,697 65 % Headcount 56 34 22 Consolidated revenues for the fiscal year ended February 28, 2007 increased $3,302,573, or 122%, to $6,008,835 from $2,706,262 for the fiscal year ended February 28, 2006 as follows: Narrowcasting and other revenues for the fiscal year ended February 28, 2007 increased approximately $2,900,000, or 191% over the prior year.This increase in narrowcasting revenues resulted primarily from a net increase in customers.Narrowcasting revenues also include one-time implementation fees, which will continue to contribute to revenue as more customers are added.The addition of the sales team in the United States has begun making strides in that market.As a result, we have seen an increase of revenue in the United States over the prior year of 126% (see geographical distribution below). Production services revenues for the fiscal year ended February 28, 2007 increased approximately $433,000, or 36% over the prior year. This increase in production services revenues resulted primarily from revenues from new customers added over the past year and sales of previously recorded programming. This business remains seasonal in nature and dependent on one-time assignments.Since the end of fiscal 2007, the number of jobs has decreased primarily as a result of the termination of employment of several senior employees of this business and a decreased emphasis on the production services business. 12 Geographical distribution of consolidated revenues: Audited Year Ended February 28, 2007 2006 Percent $ $ Change United States 755,452 333,884 126 % Europe, Middle-East and Africa 4,794,144 2,137,260 124 % Asia Pacific 356,765 212,037 68 % Internet Sales 102,474 23,081 344 % Total 6,008,835 2,706,262 122 % Consolidated costs and expenses for the fiscal year ended February 28, 2007 increased approximately $6,200,000, or 89%, over the prior year as follows: Operating expenses includes the cost of bandwidth, direct labor, sub-contracted labor, consulting fees and depreciation.For the fiscal year ended February 28, 2007 these costs were approximately $2,700,000, a 47% increase over the prior year. The increase resulted primarily from increased headcount to meet customer support needs and to begin building our internal CDN system. Operating expenses also increased as a result of an increased use of independent contractors in order to meet the increased work load of the production service business.The total costs of operations were offset in part by lower bandwidth costs year-over-year, due to a large credit that was issued by our network carrier related to an overcharge that applied towards costs recognized in fiscal year 2006 and fiscal year 2007.Once the errors in our bills were detected, the carrier issued the credit and corrected all future invoices. Selling, general and administrative expenses includes employee compensation and related costs for personnel engaged in marketing, direct and reseller sales support functions, the executive team and backoffice help. For the fiscal year ended February 28, 2007 these costs were approximately $8,200,000, a 72% increase over the prior year. This increase is due increased headcount primarily in direct sales.SG&A expenses were also adversely impacted by a large increase in bad debt.This increase primarily resulted from the failure of a number of narrowcasting customers to have sufficient capital to sustain their business models as well as non-payments by several production services customers.We are pursing collection efforts where appropriate.The Company has implemented new controls and procedures aimed at minimizing bad debt expense in future periods.SG&A also increased as a result of increased legal and accounting fees as well as increased expenses to house a growing number of employees. Research & development expenses include employee compensation, stock options and depreciation and any related costs for personnel primarily focused on research and development efforts.For the fiscal year ended February 28, 2007 these costs were approximately $1,100,000, a 179% increase over the prior year. During the fiscal year the company began to hire developers to further enhance the TelvOS system and to add new functionality.Aside from adding new capabilities to the TelvOS system, new employees were also needed in order to maintain the system and support our growing customer base. Impairment charge on long-lived assets reflects the write off of the goodwill and intangible assets of Sportshows Television, Ltd., our production services business. The reason for the impairment was due to several factors.In the past the production segment has not been profitable and the company is currently re-evaluating the products and services being offered by the production segment.Several senior employees of STV are no longer employed with the Company.The prospects or sales leads generated from this segment have been declining, and we have incurred significant bad debts related to the existing sales. 13 Trends in Our Business During 2004, we completed the initial development of our product suite and began to focus primarily on the sale of licenses to use our narrowcasting products. Since then, we have added significantly to our customer base and expect growth in the number of clients using our products and services to continue to increase. Revenues generated by our narrowcasting activities grew to exceed those from production services in the fiscal year ended February 28, 2007. In addition, we have increased our U.S. customer base which is becoming an important source of revenue as we increase our focus on opportunities there. We expect that our operating expenses will continue to increase as we seek to improve and upgrade our products, continue to build our infrastructure and devote resources to building a sales and marketing network. We expect that non-operating expenses, such as accounting, legal and other professional fees will decrease as a percentage of revenues as we focus on holding those costs down and look for opportunities to reduce these costs through better management and through automation. Liquidity and Capital Resources We had $10,170,561 in cash and cash equivalents available at August 31, 2007 and available bank overdraft facilities of $60,411. Cash was used to meet the needs of the business including, but not limited to, payment of operating expenses, funding capital expenditures and, working capital.We discuss many of these factors in detail below. We have financed our operations from inception through private equity financing. From inception through August 31, 2007, we sold and issued in exchange for services an aggregate of 125,280,977 shares of our common stock for gross proceeds of approximately $25.3 million.In addition, we have granted options and issued shares in lieu of cash in payment to third parties for services rendered and in connection with the acquisition of Sportshows Television, Ltd. To a lesser extent, we have also used capital leases to fund some of our equipment acquisitions.We have incurred significant losses since our inception and, at August 31, 2007, had an accumulated deficit of approximately $27.7 million. Our current ratio (current assets divided by current liabilities) relates to our ability to pay our short-term debts as they become due. At August 31, 2007, our current ratio was 5.7, compared to 0.9 at February 28, 2007. Our current ratio fluctuates primarily as we use cash to develop our business and raise additional funds from private equity financing from time to time. On March 2, 2007, we closed a private financing with a number of accredited investors for the sale of our 12% Mandatorily Convertible Notes and warrants for a total purchase price of $7,110,000.The notes, which were to mature on March 2, 2009, bore interest at 12% per annum, payable at maturity.The Notes were mandatorily convertible at a 10% discount into securities we issued in any subsequent private placement that resulted in gross proceeds to us of at least $3,000,000 or, in the event of a sale of the Company prior thereto, shares of common stock valued at a discount of 10% to the per share price to be paid in the Company sale.The warrants are exercisable at any time on or prior to March 2, 2012 for an aggregate of 3,555,000 shares of common stock at an exercise price of $0.60 per share, subject to adjustment.The Company has the right to force the cash exercise of the warrants if the common stock trades at or above $1.80 per share for at least 20 consecutive trading days.Both the notes and the warrants contain customary anti-dilution provisions in the event of any stock split, reverse stock split, reclassification or recapitalization of the Company.In the financing, we issued to the placement agents warrants to purchase an aggregate of 75,875 shares of common stock.Those warrants have the same terms as the warrants issued in the financing. On August 8, 2007, we closed a private financing with a number of accredited investors for the sale of common stock and warrants for a total purchase price of $10,510,000. Pursuant to the financing we sold a total of 42,040,000 shares of common stock at a purchase price of $0.25 per share. We also issued warrants to purchase an aggregate of 21,020,000 shares of common stock at an exercise price of $0.50 per share, subject to adjustment.The warrants are exercisable at any time on or prior to August 8, 2012.The warrants contain customary anti-dilution provisions in the event of any stock split, reverse stock split, reclassification or recapitalization of the Company.In addition, the exercise price and the number of shares issuable upon the exercise of the warrants are subject to adjustment on a full-ratchet basis in the event that we issue or are deemed to have issued shares of common stock at an effective purchase price of less than $0.50 per share, subject to certain exceptions.In the financing, we issued to the placement agents warrants to purchase an aggregate of 1,706,400 shares of common stock.Those warrants have the same terms as the warrants issued in the financing, except that the warrants issued to the placement agents have a cashless exercise right.In connection with this financing, the Company’s $7,110,000 in outstanding mandatorily 12% convertible notes were automatically converted into an aggregate of 35,392,003 shares of common stock at a conversion price of $0.225 per share. 14 With the completion of these financings we will have sufficient working capital to fund our operations for at least the next twelve months.We also are making efforts to improve our financial position by evaluating ongoing operating expenses, increasing our effort to collect outstanding receivables and continuing to focus on increasing sales. For the six months ended August 31, 2007 (Unaudited) Net cash used in operating activities was $5,557,029 for the six months ended August 31, 2007, compared to $1,755,910 for the six months ended August 31, 2006. The increase in cash used in operations was due primarily to an increase in our net loss.Our net loss for the period increased significantly for the reasons described above. Net cash used in investing activities was $1,725,248 for the six months ended August 31, 2007, compared to $659,676 for the six months ended August 31, 2006. This increase resulted primarily from additional capital expenditures needed to build out our CDN network. Net cash provided by financing activities was $17,034,589 for the six months ended August 31, 2007, compared to $1,352,116 for the six months ended August 31, 2006.The increase resulted from the sale of common stock on August 8, 2007 and the issuance of the Company’s 12% mandatorily convertible notes issued March 2, 2007 as described below. We had $10,170,561 in cash and cash equivalents available at August 31, 2007 and available bank overdraft facilities of $60,411. An overdraft facility is a line of credit arrangement, negotiated with a bank and usually reviewable on an annual basis, whereby the bank's customer is permitted to take its checking account into a debit balance on a pre-agreed interest basis up to an agreed amount. Amounts utilized under overdraft facilities are payable on demand. At August 31, 2007 and February 28, 2007, the overdraft facilities consisted of $20,137 and $19,600, respectively, with Barclays Bank PLC and $40,274 and $39,000, respectively, with National Westminster Bank PLC (NatWest). Neither facility was utilized on August 31, 2007 or February 28, 2007. The interest rate on the Barclays facility is 5.75% above Barclays' variable base rate (which base rate was 5.25% per annum as of August 31, 2007). The interest rate on the NatWest facility is 5.75% above NatWest's variable base rate (which base rate was 5.25% per annum as of August 31, 2007). The Barclays overdraft facility was renewed on February 17, 2007.The NatWest overdraft facility was renewed on May 31, 2007. Our current ratio (current assets divided by current liabilities) relates to our ability to pay our short-term debts as they become due. At August 31, 2007, our current ratio was 5.7, compared to 0.9 at February 28, 2007. Our current ratio fluctuates primarily as we use cash to develop our business and raise additional funds from private financing from time-to-time. As of August 31, 2007, our principal capital commitments consisted of obligations outstanding under capital leases as shown in the table below: (Unaudited) August 31, 2007 $ Amounts payable: Within 12 months 180,021 Between one and two years 160,143 Between two and three years 75,400 Total future commitment 415,564 Less: finance charges allocated to future periods (47,151 ) Present Value 368,413 For fiscal year ended February 28, 2007 (Audited) Net cash used in operating activities was approximately $4,500,000 for the fiscal year ended February 28, 2007 and approximately $2,700,000 for the fiscal year ended February 28, 2006. The increase in cash used in operations was due primarily to an increase in our net loss.This increase was primarily due to an increase in sales and marketing expenses as we sought to build our narrowcasting customer base and an increase in the operations and development to enhance the TelvOS system capabilities. 15 Net cash provided by (used in) investing activities was approximately $1,300,000 for the fiscal year ended February 28, 2007 and approximately ($2,700,000) for the fiscal year ended February 28, 2006. The increase over the prior year resulted from the sale of short-term investments offset in part by capital equipment purchased for our network. Net cash provided by financing activities was approximately $1,400,000 for the fiscal year ended February 28, 2007 and approximately $7,600,000 for the fiscal year ended February 28, 2006.The decrease resulted primarily from the two equity financing completed during the fiscal year ended February 28, 2006. As of February 28, 2007, our principal capital commitments consisted of obligations outstanding under capital leases as shown in the table below: Audited February 28, 2007 $ Amounts payable: Within 12 months 104,235 Between one and two years 99,388 Between two and three years 45,725 Total future commitment 249,348 Less: finance charges allocated to future periods (25,767 ) Present Value 223,581 Stock-Based Compensation In December 2004, the Financial Accounting Standards Board (“FASB”) issued SFAS No. 123(R), “Accounting for Stock-Based Compensation (Revised).”SFAS No. 123(R) supersedes APB No. 25 and its related implementation guidance.SFAS No. 123(R) establishes standards for the accounting for transactions in which an entity exchanges its equity instruments for goods or services.It also addresses transactions in which an entity incurs liabilities in exchange for goods or services that are based on the fair value of the entity’s equity instruments or that may be settled by the issuance of those equity instruments.SFAS No. 123(R) focuses primarily on accounting for transactions in which an entity obtains employee services in share-based payment transactions.SFAS No. 123(R) requires a public entity to measure the cost of employee services received in exchange for an award of equity instruments based on the grant-date fair value of the award (with limited exceptions).That cost will be recognized over the period during which an employee is required to provide service in exchange for the award the requisite service period (usually the vesting period).No compensation costs are recognized for equity instruments for which employees do not render the requisite service.The grant-date fair value of employee share options and similar instruments will be estimated using option-pricing models adjusted for the unique characteristics of those instruments (unless observable market prices for the same or similar instruments are available).If an equity award is modified after the grant date, incremental compensation cost will be recognized in an amount equal to the excess of the fair value of the modified award over the fair value of the original award immediately before the modification.The Company adopted SFAS No. 123(R), effective March 1, 2006. Based on stock options that vested during the year ended February 28, 2007, the Company recorded approximately $702,000 in additional compensation expense for the fiscal year ended February 28, 2007, under SFAS No. 123(R). Prior to March 1, 2006 the Company followed SFAS No. 123, "Accounting for Stock-Based Compensation."The provisions of SFAS No. 123 allowed companies to either expense the estimated fair value of stock options or to continue to follow the intrinsic value method set forth in APB Opinion 25, "Accounting for Stock Issued to Employees" ("APB 25"), but disclose the pro forma effect on net income (loss) had the fair value of the options been expensed. Had compensation cost for the Company's stock option plan been determined based on the fair value at the grant or issue date prior to March 1, 2006 and consistent with the provisions of SFAS No. 123(R), the Company's net loss and loss per common share would have been reduced to the pro forma amounts indicated below: 16 Audited Year Ended February 28, 2006 $ Net loss as reported (4,289,777 ) Add: Stock-based employee compensation included in reported net loss 695,297 Less: Pro forma stock-based compensation expense (3,019,437 ) Pro forma net loss (6,613,917 ) Basic and diluted loss per common share as reported (0.13 ) Pro forma basic and diluted loss per common share (0.21 ) Weighted-average common shares outstanding 32,190,594 Foreign Exchange Risks We are a Delaware corporation and since our inception we have been raising funds in US dollars. However, we have significant operations in London, and a substantial portion of our business is conducted in sterling. This currency difference between our fundraising and business operations represents a risk related to the rate of exchange from US dollars to sterling. We hold surplus funds mainly in US dollars. A larger currency exchange risk results from our primary assets being denominated almost entirely in sterling. The dollar value of our assets, and thus our stockholders' equity, increases when the dollar weakens relative to the pound and vice versa. In the future, we expect to generate a greater percentage of our revenues from operations in the United States which would be received in US dollars and which should help mitigate the exchange risk. Critical Accounting Policies and Estimates The preparation of our consolidated financial statements requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amount of revenue and expenses during the reporting period.Actual results could differ from those estimates. Impact of Recently Issued Accounting Pronouncements In February 2007, the FASB issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities” (“SFAS 159”). SFAS 159 permits entities to choose to measure many financial instruments and certain other items at fair value. SFAS 159 is effective for fiscal years beginning after November 15, 2007. The Company does not expect the adoption of SFAS 159 to have a material impact on its consolidated financial position, results of operations or cash flows. In June 2006, the FASB issued FASB Interpretation No.48, “Accounting for Uncertainty in Income Taxes-an Interpretation of FASB Statement No.109” (“FINNo.48”). FINNo.48 clarifies what criteria must be met prior to recognition of the financial statement benefit of a position taken in a tax return. FINNo.48 will require companies to include additional qualitative and quantitative disclosures within their financial statements. The disclosures will include potential tax benefits from positions taken for tax return purposes that have not been recognized for financial reporting purposes and a tabular presentation of significant changes during each period. The disclosures will also include a discussion of the nature of uncertainties, factors which could cause a change, and an estimated range of reasonably possible changes in tax uncertainties. FINNo.48 will also require a company to recognize a financial statement benefit for a position taken for tax return purposes when it will be more-likely-than-not that the position will be sustained. FINNo.48 will be effective for fiscal years beginning after December15, 2006. The adoption of FINNo.48 is not expected to have a material impact on the company’s financial statements. In September 2006, the FASB issued SFAS No. 157, “Fair Value Measurements,” which defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles, and expands disclosures about fair value measurements. SFAS No. 157 is effective in fiscal years beginning after November 15, 2007. Management is currently evaluating the impact that the adoption of this statement will have on the Company’s consolidated financial statements. 17 Off Balance Sheet Arrangements We have no off-balance sheet arrangements that have had or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources. OUR BUSINESS General Narrowstep Inc. is a pioneer in the field of internet-based video content delivery.Our objective is to provide world class tools to content owners, best of breed tools to the internet television viewer, and to move video around the globe efficiently and effectively utilizing our own content delivery network.Our proprietary operating system, which we have termed the Television Operating System - TelvOS, provides comprehensive delivery of video content and television-like programming to mobile, wireless, internet, broadband and broadcast services.Our system provides a platform to enable owners and users of video content to reach specific audiences by “narrowcasting” – targeting delivery of specific content to interested groups.Narrowcasting provides new business opportunities for content providers to build commercial channels by creating a new model for delivering content.In addition to enabling delivery of content, the Narrowstep platform enables our clients to commercialize video-based content. This can be achieved through directed advertising, sponsorship, pay-per-view, subscription, and/or e-commerce. Market Overview We believe the media industry is in the process of a fundamental transformation.The delivery of video content, which previously has been dominated by terrestrial and satellite cable delivery systems, and national and cable broadcasters, is facing many of the same changes that publishing faced in the 1980s - desktop video, lower production costs and easier distribution are changing the marketplace just as desktop publishing changed the publishing world forever. Traditional distribution of video content on terrestrial bands, satellite and cable is now augmented by broadband distribution on the internet. This model may fragment further as wireless and mobile networks provide newer and more efficient distribution for video content through the delivery of television signals over internet protocol or TV over IP. Our goal is to establish our platform as the de facto standard for building TV over IP channels and delivering video content over broadband, mobile and wireless networks. We believe that the delivery of video content over the internet is an effective means of providing entertainment and information and has a multitude of applications.Internet-based distribution of video content creates possibilities for directed programming not usually feasible in traditional broadcasting. Narrowcasting describes a field that is evolving due to a number of factors which we believe are changing the traditional broadcast model: · New Technology. The internet and mobile communications are two media that have taken market share from traditional TV viewing in recent years. Increasingly, video content is being made available over these media. · Proliferation of Channels. Content owners are able to access viewers through distribution on cable, satellite and digital services. The number of traditional channels has increased markedly over the last 20 years as these distribution media have been exploited. The internet offers a further distribution medium with launch costs significantly lower than for a new cable or satellite channel. · Targeted Marketing. We believe that marketers are looking beyond broadcasting’s focus on broad, mass markets and that content providers and advertisers are increasingly seeking to differentiate and target specific markets. Narrowstep was formed to provide content delivery solutions for targeted video programming through an internet-based delivery solution.Traditional delivery of video content is largely achieved through the transmission of content over mass market media such as terrestrial transmission, satellite and cable systems based on a "play once, view anywhere" model.Traditional broadcasting relies on diary entries made by small samplings of viewers in order to gauge viewing habits and trends. These entries are then compiled into viewing surveys by market research agencies such as Nielson and BARB in an effort to extrapolate audience measurement and viewing trends among various populations. These technologies and the commercial model which pays for the deployment of traditional television stations require the delivery of mass market audiences, since advertisers pay for audience delivery. 18 Using internet protocol technology and our content delivery solutions, it is possible to identify all individual viewers of content by location, using their internet addresses, and by subject interest, by recording the viewer's viewing habits. In addition, it is also possible to require a viewer to register and provide additional detail in order to access content. As a result, content providers can target delivery of video content to specific individuals or groups of individuals. Since the internet is available globally, unlike most traditional broadcasting mechanisms which are generally limited to geographical regions, targeted audiences can also be aggregated across the world providing a means of grouping a desired audience in sufficient numbers to make directed content economically viable. Narrowstep's primary marketplace is in the delivery of broadband TV over IP. Broadband is experiencing explosive growth.
